DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “configured to occupy more of radial cross sectional area” in claim 18, and “configured to occupy about 50% of the radial cross-sectional area” in claim 19 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “sufficiently” and “mostly” in claim 4 are relative terms which renders the claim indefinite. The terms “sufficiently” and “mostly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 18 and 19 state “configured to occupy” renders the claims indefinite because it is unclear what is defined to be occupied more, and about 50% of the area in the lumen. The word “occupy” has the same meaning as filling up the area, for example, the drawings (Figs.2 and 7) do not show the tool can be filled up/occupied about half of the radial cross-sectional area of the lumen, which is also described in the paragraph [0061] of US-Pub 20190231417. In addition, it is unclear if those empty/unused spaces between tools, shown in the drawings are counted for those 50% of the area. Moreover, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859).
Regarding Claim 1, Savage et al. disclose a flow sheath of a resectoscope (Fig.1), comprising: a hub (Figs 1-2, 22); and a shaft (Figs.1-2, 16) extending from the hub (Figs 1-2, 22) and including a rigid inner tube (inner tube 14) and a semi-rigid outer tube (substantially rigid outer tube 16),  
the rigid inner tube (inner tube 14) including a fiber-reinforced material, and the semi-rigid outer tube (substantially rigid outer tube 16) including a polymeric material (col.4, lns.33-58, Inner tube 14 and outer tube 16 may comprise polymer or metallic structures, ideally being formed of fiber reinforced polymer).
	However, Savage et al. do not disclose the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween.
	Brommersma teaches the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween (Figs.1-5, [0031]-[0032] the inner and outer sheaths 11a and 16a, gap 17a between the outer sheath 16 and the inner sheath 11a).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Savage et al. to have the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween as taught by Brommersma in order to provide to-and-from flows of the rinsing liquid ([0007]-[00012] of Brommersma). The modified device of Savage et al. in view of Brommersma will hereinafter be referred to as the modified device of Savage et al. and Brommersma.
	Regarding Claim 2, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, and Savage et al. teach wherein the semi-rigid outer tube (substantially rigid outer tube 16) has a distal portion (distal end 20) that extends over a distal end of the rigid inner tube (inner tube 14) to form a rounded tip (Figs.1a and 7, distal end 20 of the outer tube).
	Regarding Claim 3, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, and Brommersma teaches wherein the semi-rigid outer tube (outer sheath 16a) includes a plurality of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Savage et al. to have wherein the semi-rigid outer tube includes a plurality of apertures formed in a distal portion thereof as taught by Brommersma in order to provide to-and-from flows of the rinsing liquid ([0007]-[00012] of Brommersma).
Regarding Claim 4, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 3, and Brommersma teaches wherein the semi-rigid outer tube tube (outer sheath 16a) is sufficiently sealed to an outer surface of a distal portion of the rigid inner tube (Fig., inner sheath 11a) to force the irrigation fluid mostly through the plurality of apertures (Fig.1, shows sealed distal end of endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Savage et al. to have wherein the semi-rigid outer tube is sufficiently sealed to an outer surface of a distal portion of the rigid inner tube to force the irrigation fluid mostly through the plurality of apertures as taught by Brommersma in order to provide fluid communication between the return duct and the ambience of the outer sheath for rinse liquid ([0030]-[0032] of Brommersma).
Regarding Claim 11, Savage et al. disclose a resectoscope (Fig.1), comprising: 
a handle portion (46); and a flow sheath (Fig.1, 10; including shaft 48) extending from the handle portion (Figs.1-2, shows extension of shaft from handle to distal end)  
(Fig.1) comprising: a hub (Figs 1-2, 22), and a shaft (Figs.1-2, 16) extending from the hub (Figs 1-2, 22) and including a rigid inner tube (inner tube 14) and a semi-rigid outer tube (substantially rigid outer tube 16)
the rigid inner tube (inner tube 14) including a fiber-reinforced material, and the semi-rigid outer tube (substantially rigid outer tube 16) including a polymeric material (col.4, lns.33-58, Inner tube 14 and outer tube 16 may comprise polymer or metallic structures, ideally being formed of fiber reinforced polymer).
However, Savage et al. do not disclose the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween.
	Brommersma teaches the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween (Figs.1-5, [0031]-[0032] the inner and outer sheaths 11a and 16a, gap 17a between the outer sheath 16 and the inner sheath 11a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Savage et al. to have the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween as taught by Brommersma in order to provide to-and-from flows of the rinsing liquid ([0007]-[00012] of Brommersma). The modified device of Savage et al. in view of Brommersma will hereinafter be referred to as the modified device of Savage et al. and Brommersma.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Sagae et al. (US 4299217).
Regarding Claim 5, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, and Savage et al. teach wherein: the hub (Figs 1-2) includes a housing (housing 22) and a curved member (Fig.1-2), the housing (housing 22) has a main channel and a cavity (Figs.1-2, inside the inner tube 14), 
the main channel receives proximal portions of the semi rigid outer tube  and the rigid inner tube (Figs.1-2, inner tube 14 is affixed to housing 22 proximally of a cutting tube drive mechanism 30, and extends distally into the surrounding rotating cutting tube 12).
However, the modified device of Savage et al. and Brommersma does not teach the curved member extends radially outwardly from the housing and includes a first channel and a second channel, the rigid inner tube includes a port formed in a side thereof, the semi-rigid outer tube includes a port formed in a side thereof located proximal of the port of the rigid inner tube, the port of the rigid inner tube disposed in the cavity of the housing to provide communication between the first channel and a lumen defined by the rigid inner tube, and the port of the semi-rigid outer tube is aligned with the second channel.
Sagae et al. teach the curved member (Fig.1) extends radially outwardly from the housing (Figs.1, shows hub) and includes a first channel and a second channel (first and second passageways 7 and 8), 
the rigid inner tube (inner tube 13) includes a port formed in a side thereof (Fig.1, double walled tube), the semi-rigid outer tube (Fig.1, double walled tube) includes a port (Figs.1-2, shows connecting parts for 7 and 8) formed in a side (Figs.1-2, shows proximal part with connection of tubes 11 and 12), 
the port of the rigid inner tube (Figs.1-2, shows connecting part of inner tube 13) disposed in the cavity of the housing (Figs.1, shows hub) to provide communication between the first channel and a lumen defined by the rigid inner tube (Figs.1-2), and the port of the semi-rigid outer tube (Figs.1-2, shows connecting part of outer tube 16) is aligned with the second channel (Figs.1-2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have the curved member extends radially outwardly from the housing and includes a first channel and a second channel, the rigid inner tube includes a port formed in a side thereof, the semi-rigid outer tube includes a port formed in a side thereof located proximal of the port of the rigid inner tube, the port of the rigid inner tube disposed in the cavity of the housing to provide communication between the first channel and a lumen defined by the rigid inner tube, and the port of the semi-rigid outer tube is aligned with the second channel as taught by Sagae et al. in order to provide in order to use double tubes to provide blood dialysis (col.6, lns.33-56). The modified device of Savage et al. in view of Brommersma and in further view of Sagae et al. will hereinafter be referred to as the modified device of Savage et al., Brommersma and Sagae et al.
Regarding Claim 6, the modified device of Savage et al., Brommersma and Sagae et al. teach the claimed invention as discussed above concerning claim 5, and (first and second passageways 7 and 8) are arranged in a side-by-side manner (Figs.1-2).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Smith (US 5947990).
Regarding Claim 7, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the hub and the shaft are welded together.
Smith teaches wherein the hub and the shaft are welded together (col.3, lns.31-37, Adaptor 26 is dimensioned to be permanently attached onto the hub 28 of the surgical instrument, e.g., by ultrasonic welding, adhesive, or by being insert molded onto the hub. Hub 28 is typically formed of plastic, and is rigidly mounted at the proximal end of outer tube 12).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have wherein the hub and the shaft are welded together as taught by Smith in order to allow suction to be applied at the proximal end of the surgical instrument to remove fluid from the surgical site (col.2, lns.37-55).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Torchio et al. (US 10499938).
Regarding Claim 8, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the fiber-reinforced material comprises carbon-reinforced glass.
Torchio et al. teach wherein the fiber-reinforced material comprises carbon-reinforced glass (rigid tube can be made of metal or of polymer, or a polymer reinforced with carbon fibres, glass fibres or Kevlar).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have wherein the fiber-reinforced material comprises carbon-reinforced glass as taught by Torchio et al. in order to be able to receive a part of the flexible extractor, and connection means for connecting said stiffening device (col.1, lns.53-61).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Woloszko et al. (US 7704249).
Regarding Claim 9, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the polymer comprises polytetrafluoroethylene.
Woloszko et al. teach wherein the polymer comprises polytetrafluoroethylene (col.18, lns.1-32, inner and outer surfaces of shaft 86 are covered with an electrically insulating layer 90, which may include polytetrafluoroethylene, polyimide, flourinated ethylene-propylene or the like).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and 
Regarding Claim 10, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 1, but does not teach wherein an inner surface of the rigid inner tube is insulative.
Woloszko et al. teach wherein an inner surface of the rigid inner tube is insulative (col.18, lns.1-32, inner and outer surfaces of shaft 86 are covered with an electrically insulating layer 90).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have wherein an inner surface of the rigid inner tube is insulative as taught by Woloszko et al. in order to provide a current path from active loop assembly 12 (col.18, lns.1-32 of Woloszko et al.).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Piskun (US 20160374658).
Regarding Claim 12, the modified device of Savage et al. and Brommersma teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the handle portion includes a trigger.
Piskun teaches wherein the handle portion (handle 680) includes a trigger (actuator 614).

Regarding Claim 13, the modified device of Savage et al., Brommersma and Piskun teach the claimed invention as discussed above concerning claim 12, and Piskun teaches a retractor tool (retractor 650) extending from the trigger (retractor actuator 61) of the handle portion (handle 680).
Regarding Claim 14, the modified device of Savage et al., Brommersma and Piskun teach the claimed invention as discussed above concerning claim 13, and Savage et al. teach wherein the retractor tool (grasper 46) includes a linkage coupled to the trigger and a traction member (44) pivotably coupled to the linkage (Figs.4A-4C, shows pivoting the jaw, pivotably grasping with teeth connected (linked) to graper member 46), 
the traction member (44) including a plate (Figs.4A-C, 6A-B) and a plurality of teeth (grasping jaws 48) extending outwardly from the plate at an angle relative to a plane in which the plate lies (Figs.4A-C, 6A-B).
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Widran et al. (US 4423727).


Regarding Claim 15, Savage et al. disclose a resectoscope (Fig.1), comprising: a handle portion (46) including a trigger (Fig.2, grasper 42 and handle 46); a flow sheath extending from the handle portion (Figs.1-2, shows extension of shaft from handle to distal end), 
wherein the flow sheath includes a hub (Figs 1-2, 22), and a shaft (Figs.1-2, 16) extending from the hub (Figs 1-2, 22) and including a rigid inner tube (inner tube 14) and a semi-rigid outer tube (substantially rigid outer tube 16), 
the rigid inner tube (inner tube 14) including a fiber-reinforced material, and the semi-rigid outer tube (substantially rigid outer tube 16) including a polymeric material (col.4, lns.33-58, Inner tube 14 and outer tube 16 may comprise polymer or metallic structures, ideally being formed of fiber reinforced polymer);
a retractor tool (grasper 46) disposed in the flow sheath (Fig.1, 10; including shaft 48) including a linkage (Figs.4A-4C, shows grasping jaws 48 connected (linked) to graper member 46) and a traction member pivotably coupled to the linkage (Figs.4A-4C, shows pivoting the jaw), 
the traction member (44) including a plate (Figs.4A-C, 6A-B) and a plurality of teeth (grasping jaws 48) extending outwardly from the plate at an angle relative to a plane in which the plate lies (Figs.4A-C, 6A-B).
However, Savage et al. do not disclose the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween.
(Figs.1-5, [0031]-[0032] the inner and outer sheaths 11a and 16a, gap 17a between the outer sheath 16 and the inner sheath 11a).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Savage et al. to have the ridged inner tube extending through the semi-rigid outer tube to define a channel therebetween as taught by Brommersma in order to provide to-and-from flows of the rinsing liquid ([0007]-[00012] of Brommersma). The modified device of Savage et al. in view of Brommersma will hereinafter be referred to as the modified device of Savage et al. and Brommersma.
The modified device of Savage et al. and Brommersma teach the device as discussed above, but does not teach an electrode slidably disposed in the flow sheath, the electrode comprising sheet metal.
Widran et al. teach an electrode (Fig.6, electrode assembly 37) slidably disposed in the flow sheath, the electrode comprising sheet metal (Figs.5-6, col.4, lns.18-33, slide block 70 forwardly toward the radial projection 64 on the locking collar 58, thereby to advance the electrode assembly 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have an electrode slidably disposed in the flow sheath, the electrode comprising sheet meta as taught by Widran et al. in order to provide resecting pathological body tissues (col.2, lns.40-62 of Widran et al.). The modified device of 
Regarding Claim 16, the modified device of Savage et al., Brommersma and Widran et al. teach the claimed invention as discussed above concerning claim 15, and Widran et al. teach an endoscope (endoscope 12) including an optical guide tube extending through the flow sheath (col.4, lns.18-33, a fiber optic light conductor 33 extends through the telescope 26) 
and having an image capture device at a distal end (Figs.3 and 6, col.3, lns.50-65, an endoscope 12 for entering a human body cavity (not shown) for visual inspection, having an objective lens 31; Note: it is obvious to have a capturing device at the distal end for endoscope) and an eyepiece (an eye piece 28) coupled to the handle portion (a hand-held rear end portion 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al. and Brommersma to have an endoscope including an optical guide tube extending through the flow sheath and having an image capture device at a distal end and an eyepiece coupled to the handle portion as taught by Widran et al. in order to visually inspect and provide treatment thereof (col.3, lns.50-65 of Widran et al.).
Regarding Claim 17, the modified device of Savage et al., Brommersma and Widran et al. teach the claimed invention as discussed above concerning claim 16, and Widran et al. teach wherein the retractor tool , the electrode, and the endoscope are configured to be disposed in the flow sheath at the same time (Fig.6, shows between two conductors 86 of electrodes).
Regarding Claim 20, the modified device of Savage et al., Brommersma and Widran et al. teach the claimed invention as discussed above concerning claim 16, and Widran et al. teach wherein the image capture device (Fig.6, col.3, lns.50-65, an endoscope 12 for entering a human body cavity (not shown) for visual inspection, having an objective lens 31) is disposed between the two longitudinally extending wires of the electrode (Fig.6, shows between two conductors 86 of electrodes).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US 6039748) in view of Brommersma (US 20020058859) in further view of Widran et al. (US 4423727) and further in view of Piskun (US 20160374658).
Regarding Claim 18, the modified device of Savage et al., Brommersma and Widran et al. teach the claimed invention as discussed above concerning claim 17, but does not teach wherein the retractor tool is configured to occupy more of a radial cross-sectional area of the lumen of the rigid inner tube than the electrode and the endoscope.
Piskun teaches wherein the retractor tool (tools 322 and 325) is configured to occupy more of a radial cross-sectional area of the lumen (308) of the rigid inner tube than the electrode and the endoscope (Figs. 3G-J, endoscope 315).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Savage et al., Brommersma and Widran et al. to have wherein the retractor tool is configured to occupy more of a radial cross-sectional area of the lumen of the rigid inner tube than the electrode and the endoscope as taught by Piskun in order to provide an adjustable tissue retraction structure ([0008] of Piskun). The modified device of Savage et al. in 
Regarding Claim 19, the modified device of Savage et al., Brommersma, Widran et al. and Piskun teach the claimed invention as discussed above concerning claim 18, and Piskun teaches wherein the retractor tool (tools 322 and 325) is configured to occupy about 50% of the radial cross-sectional area of the lumen (308) of the rigid inner tube (Figs. 3G-J).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5807240 A			Muller; Richard P. et al.
US 3939839 A			Curtiss; Lawrence E.
US 20100022824 A1		Cybulski; James S. et al.
US 5454822 A			Schob; Othmar et al.
Muller et al. (US 5807240) disclose an endoscope with a sheath assembly having an outer sheath with an outer tube, and inner sheath with an inner tube and an insulating tip. The resectoscope 10 generally comprises a working element 12, a telescope 14, a sheath assembly 16 and a throughput device 18 (see Figure below). The throughput device is a tool, such as an electrode or a fiber optic laser guide. The tip 54 is fixedly attached to the inner tube 48. The tip 54 is preferably made of a dielectric material, such as ceramic or a molded plastic or polymer material. The tip 54 electrically 


    PNG
    media_image1.png
    205
    599
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    511
    485
    media_image2.png
    Greyscale

Curtiss (US 3939839) discloses a resectoscope including an insulated tungsten cutting electrode 12 and an objective lens at its distal. The resectoroscope comprises a sheath 16 preferably includes a plurality of openings 57 proximally adjacent the member 53 and above the roof 50 to facilitate drainage.  (See figure below and summary).

    PNG
    media_image3.png
    775
    520
    media_image3.png
    Greyscale


Cybulski et al. (US 20100022824) disclose devices including an elongated member having a proximal end and a distal end. The tissue modification device 600 also includes an integrated CMOS visualization sensor 660, irrigation lumens 665, aspiration lumen 670, and steerable RF electrode 640 can be incorporated into the distal end of an elongated member.  (See figures 6C-D and [0070]-[0071]).
Schob et al. (US 5454822) disclose a surgical clamping and scaling apparatus including jaws 9 and 9”, which are convoluted around the respective bearing pins 8, 8’ to react against plug 6 and to bear against the adjacent parts of two elongated rails 11, 11’ respectively. (See figures and col.6, lns.38-col.7, lns.5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795